UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


IN RE:

SCIENCE APPLICATIONS
INTERNATIONAL CORP. (SAIC)
BACKUP TAPE DATA THEFT
LITIGATION
                                                          Misc. Action No. 12-347 (JEB)
This document relates to:                                 MDL No. 2360

ALL CASES


                                 MEMORANDUM OPINION

       In September 2011, a thief broke into a car sitting in a San Antonio parking garage and

stole the car’s GPS system, stereo, and several data tapes. This seemingly run-of-the mill theft

has spawned massive litigation. Why? Because of the contents of those pilfered tapes. The car,

as it turns out, belonged to an employee of Science Applications International Corporation, an

information-technology company that handles data for the federal government. And the tapes

contained personal information and medical records concerning 4.7 million members of the U.S.

military (and their families) who were enrolled in TRICARE health care, which contracts with

SAIC – somewhat ironically – to protect patients’ data.

       Plaintiffs, who are potential victims of the data breach, filed a number of lawsuits in

various courts around the country alleging harm from an increased likelihood of identity theft

and from an invasion of their privacy, among other things. Eight of those suits have been

consolidated here as a multi-district litigation. Recently, SAIC and the three Government

Defendants – TRICARE, the Department of Defense, and its Secretary, Chuck Hagel – moved to

dismiss the now-consolidated Complaint. Defendants claim that the service members can show

                                                 1
no injury based on the data breach and hence lack standing to sue in federal court; in addition,

SAIC and the Government contend, none of the victims has stated a claim for relief under any of

the many federal and state laws that might protect them. Plaintiffs rejoin that they have, in fact,

been injured by the breach and that their various causes of action – ranging from state tort law to

the federal Privacy Act of 1974 – are sound.

       This case presents thorny standing issues regarding when, exactly, the loss or theft of

something as abstract as data becomes a concrete injury. That is, when is a consumer actually

harmed by a data breach – the moment data is lost or stolen, or only after the data has been

accessed or used by a third party? As the issue has percolated through various courts, most have

agreed that the mere loss of data – without evidence that it has been either viewed or misused –

does not constitute an injury sufficient to confer standing. This Court agrees. Mere loss of the

data is all that most Plaintiffs allege here, so the majority must be dismissed from this case. Two

Plaintiffs, however, do plausibly assert that their data was accessed or abused, and those victims

may move forward with their claims.

       Standing thus resolved, the Court would typically next delve into the merits of the

remaining Plaintiffs’ claims. In this case, however, the Court believes it more advisable to pause

and confer with the litigants. The dismissal of most Plaintiffs will have serious consequences

moving forward, which may well alter the parties’ perceptions of the case and how they prefer to

proceed. Not every count in the Complaint applies to every Plaintiff, for example – so many of

the counts may fall on that basis alone. Given that many of the Plaintiffs have been dismissed,

moreover, they may desire to appeal immediately, which the Court might sanction. See Fed. R.

Civ. P. 54(b). This matter was, after all, intended to proceed as a class action, and the number of

potential class members has now considerably diminished. The Court will thus hold a status

                                                 2
hearing to assess the parties’ intentions before taking up the question of whether the two

remaining Plaintiffs have stated a legal claim.

I.       Background

         A. Factual Background

         As outlined above, this case revolves around the theft of several data tapes from an SAIC

employee’s car in 2011. See Compl., ¶¶ 99-100. As the police report indicates, those tapes were

taken along with a GPS and stereo when a criminal smashed a window and broke into the vehicle

in mid-September. See SAIC Mot., Exh. A (San Antonio Police Report of Sept. 14, 2011) at 2-

3; Compl., ¶ 100.1 Despite the efforts of law enforcement, the thief was never apprehended.

         The tapes were backup copies of medical data related to over 4 million TRICARE

beneficiaries who had received medical treatment or testing in San Antonio, Texas. See Compl.,

¶ 93. On September 29, 2011, TRICARE released a statement detailing the data breach to alert

customers to the situation. See id. In November, SAIC mailed letters to affected service

members explaining the scope of the theft and noting that “the information contained on the

tapes may include names, Social Security Numbers, addresses, dates of birth, phone numbers,”

and a variety of medical information. SAIC Mot., Exh. B (Letter from SAIC to Customer (Nov.

16, 2011)) at 1; see Compl., ¶ 94.2 But the tapes did not include “any financial data, such as

credit card or bank account information.” Letter from SAIC at 1. SAIC also observed, “The

chance that [any] information could be obtained from these tapes is low since accessing, viewing

and using the data requires specific hardware and software.” Id. SAIC nevertheless offered all



         1
            The police report is a public record subject to judicial notice. See Kaempe v. Myers, 367 F.3d 958, 965
(D.C. Cir. 2004). In addition, when a court considers jurisdictional arguments, it may rely on evidence outside of
the Complaint. See Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).
          2
            The Letter from SAIC is incorporated by reference into the Consolidated Amended Complaint, which
relies on it heavily. See, e.g., Compl., ¶¶ 30-62, 114-17.

                                                          3
affected parties free credit monitoring and identity-theft protection and restoration services for

one year. See id.

        Still, Plaintiffs claim that the data breach caused them substantial harm. Twenty-four of

the thirty-three Plaintiffs here allege that they have been injured because of the disclosure alone.3

They claim that, even if no one has yet used their personal information, they face an increased

risk of identity theft, which they view as a distinct and palpable harm. See Compl., ¶¶ 20, 23.

They also claim that the data breach violated their expectation of privacy, as codified in various

statutes, state tort law, and possibly through contract. See id., ¶¶ 1, 20, 21, 24. In addition, five

of those twenty-four Plaintiffs claim that they have spent time or money monitoring their credit

or interfacing with their banks since the theft, and that their time and effort should be

compensable.4

        Six Plaintiffs also claim that someone used their credit cards or bank accounts without

their authorization, although no one alleges that financial information was actually on the stolen

tapes.5 One of those six additionally claims that loans have been opened in his name using his

personal information – presumably including his social security number, name, date of birth, and

address, all of which were on the backup tapes.6 Yet another Plaintiff alleges that she was

harmed because her medical identity has disappeared.7 Finally, two Plaintiffs allege that they

have received unwanted phone calls or “phishing” emails, and one of those Plaintiffs claims that

marketers have information about her medical condition that they likely obtained from the tapes.8


        3
          Compl., ¶¶ 30 (Adcock), 31 (Arellano), 32 (Bacon), 33 (Bates), 34 (Biggerman), 36 (Deatrick), 37
(Erickson), 39 (Hartman), 42 (Johnson), 44 (Losack), 45 (Martin), 46 (Moss-McUmber), 47 (Miller), 50 (Newman),
51 (O’Hara-Epperly), 52 (Palmer), 53 (Peting), 54 (Pineirovigo), 55 (Reznikov), 56 (Richardson), 57 (Roe), 58
(Trower), 59 (Walters), 61 (Worrell).
        4
          Compl., ¶¶ 37 (Erickson), 44 (Losack), 52 (Palmer), 56 (Richardson), 59 (Walters).
        5
          Compl., ¶¶ 35 (Curtis), 38 (Gaffney), 40 (Hawk), 41 (Hernandez), 43 (Keller), 48 (Morelli).
        6
          Compl., ¶ 35 (Curtis).
        7
          Compl., ¶ 60 (Warner).
        8
          Compl., ¶¶ 49 (Moskowitz), 62 (Yarde).
                                                      4
        Plaintiffs filed this lawsuit against TRICARE, which is a government agency that

provides insurance coverage and health care to active-duty service members and their families,

see 10 U.S.C. §§ 1074, 1076, 1079; 32 C.F.R. pt. 199; Compl., ¶ 3, 9 and against the Department

of Defense and its Secretary. The breach victims are also suing SAIC, a security firm that

contracts with TRICARE to ensure the security of the personally identifiable information (PII)

and protected health information (PHI) in its records. See Compl., ¶ 67.

        In their Consolidated Amended Complaint, Plaintiffs allege no fewer than twenty

separate causes of action, ranging from the violation of various federal statutes – such as the

Privacy Act, the Fair Credit Reporting Act, and the Administrative Procedure Act – to the

contravention of state statutes and common law – such as claims of negligence, breach of

contract, and violation of various state consumer-protection laws. The injuries alleged include:

(i) increased risk of identity theft, which Plaintiffs peg at 9.5 times their pre-theft risk; (ii)

expenses incurred in mitigating the risk of identity theft; (iii) loss of privacy through the

exposure of their personal information; (iv) loss of the value of their personal and medical

information; (v) loss of the value of their insurance premiums, which should have been used to

pay for proper security measures; (vi) SAIC’s failure to meet the requisite standard for data

security; (vii) the lost right to truthful information about their data security; (viii) statutory (or

liquidated) damages; and, in at least one case, (ix) actual identity theft. Compl., ¶¶ 20-23. The

Court will address each theory of injury in turn as it analyzes the standing of Plaintiffs to

proceed.




        9
           At the time this suit was filed, TRICARE was overseen by a group called Tricare Management Activity,
which is the entity Plaintiffs originally sued. TMA has since been disestablished, and the Defense Health Agency
has taken over TMA’s duties. See TMA, Defense Health Agency, http://www.tricare.mil/tma/ (last visited May 1,
2014). For ease, the Court refers to both TRICARE and its management agency jointly as TRICARE.

                                                        5
        B. Procedural Background

        This action encompasses eight separate cases filed in four different courts around the

country. While most of those actions originated here in D.C., others were transferred from the

Northern and Southern Districts of California as well as the Western District of Texas. See ECF

No. 1 (Transfer Order) at 1-3. Consolidation of those cases for pretrial purposes took effect in

June 2012, id., and in August of that year the Court held a hearing to sort out the administrative

details of the newly combined multi-district litigation. See ECF No. 13 (Hearing Tr.) at 6. In

October 2012, Plaintiffs filed a Consolidated Amended Complaint encompassing the allegations

of thirty-three Plaintiffs from twenty-four states. See Compl., ¶¶ 1, 154. In November 2012,

Defendants moved to dismiss all thirty-three Plaintiffs for lack of standing or, in the alternative,

to dismiss each cause of action as unsupported by the factual allegations in the Complaint. Since

that time, Plaintiffs have moved to supplement their pleadings, Defendants have filed multiple

notices of supplemental authority, and the case has been reassigned from one judge to another.

        Having recently taken the reins, this Court now addresses the first major issue raised by

the Motions to Dismiss: standing.

II.     Legal Standard

        Because this Opinion addresses only Defendants’ jurisdictional arguments, Federal Rule

of Civil Procedure 12(b)(1) provides the relevant legal standard.

        In evaluating Defendants’ Motions to Dismiss, then, the Court must “treat the

complaint’s factual allegations as true . . . and must grant plaintiff ‘the benefit of all inferences

that can be derived from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111,

1113 (D.C. Cir. 2000) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979))

(internal citation omitted); see also Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253

                                                   6
(D.C. Cir. 2005). This standard governs the Court’s considerations of Defendants’ Motions

under both Rules 12(b)(1) and 12(b)(6). See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (“in

passing on a motion to dismiss, whether on the ground of lack of jurisdiction over the subject

matter or for failure to state a cause of action, the allegations of the complaint should be

construed favorably to the pleader”); Walker v. Jones, 733 F.2d 923, 925-26 (D.C. Cir. 1984)

(same). The Court need not accept as true, however, “a legal conclusion couched as a factual

allegation,” nor an inference unsupported by the facts set forth in the Complaint. Trudeau v.

Fed. Trade Comm’n, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S.
265, 286 (1986)) (internal quotation marks omitted). In addition, the “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 54, 570 (2007)).

        To survive a motion to dismiss under Rule 12(b)(1), Plaintiffs bear the burden of proving

that the Court has jurisdiction to hear their claims. See Lujan v. Defenders of Wildlife, 504 U.S.
555, 561 (1992); U.S. Ecology, Inc. v. U.S. Dep’t of Interior, 231 F.3d 20, 24 (D.C. Cir. 2000).

A court has an “affirmative obligation to ensure that it is acting within the scope of its

jurisdictional authority.” Grand Lodge of Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d
9, 13 (D.D.C. 2001). For this reason, “‘the [p]laintiff’s factual allegations in the complaint . . .

will bear closer scrutiny in resolving a 12(b)(1) motion’ than in resolving a 12(b)(6) motion for

failure to state a claim.” Id. at 13-14 (quoting 5A Charles A. Wright & Arthur R. Miller, Federal

Practice and Procedure § 1350 (2d ed. 1987)) (alteration in original). Additionally, unlike with a

motion to dismiss under Rule 12(b)(6), the Court “may consider materials outside the pleadings

in deciding whether to grant a motion to dismiss for lack of jurisdiction.” Jerome Stevens



                                                    7
Pharms., 402 F.3d at 1253; see also Venetian Casino Resort, LLC v. EEOC, 409 F.3d 359, 366

(D.C. Cir. 2005); Herbert v. Nat’l Academy of Sciences, 974 F.2d 192, 197 (D.C. Cir. 1992).

III.   Analysis

       Before examining the merits of any claim, courts must begin with questions of

jurisdiction. See Fla. Audubon Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C. Cir. 1996) (en banc).

Plaintiffs’ first battle, then, is to prove that they have standing to pursue their claims. See Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93-95 (1998). That, as it turns out, is an uphill

climb for all but two of the named Plaintiffs.

       Article III of the Constitution limits the power of the federal judiciary to the resolution of

“Cases” and “Controversies.” U.S. Const. art. III, § 2; see also Allen v. Wright, 468 U.S. 737,

750 (1984) (discussing the case-or-controversy requirement). Because “standing is an essential

and unchanging part of the case-or-controversy requirement of Article III,” Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560 (1992), standing is a necessary “predicate to any exercise of [the

Court’s] jurisdiction.” Fla. Audubon Soc’y, 94 F.3d at 663.

       “Every plaintiff in federal court,” consequently, “bears the burden of establishing the

three elements that make up the ‘irreducible constitutional minimum’ of Article III standing:

injury-in-fact, causation, and redressability.” Dominguez v. UAL Corp., 666 F.3d 1359, 1362

(D.C. Cir. 2012) (quoting Lujan, 504 U.S. at 560-61). Even in the class-action context, all

named Plaintiffs “must allege and show that they personally have been injured, not that injury

has been suffered by other, unidentified members of the class to which they belong and which

they purport to represent.” Warth v. Seldin, 422 U.S. 490, 502 (1975) (emphasis added). Each

element of standing must be pled or proven with the requisite “degree of evidence required at the

successive stages of the litigation.” Lujan, 504 U.S. at 561. That is, at the motion-to-dismiss

                                                   8
stage, Plaintiffs must plead facts that, taken as true, make the existence of standing plausible.

See Galaria v. Nationwide Mut. Ins. Co., Nos. 13-118, 13-257, 2014 WL 689703, at *3 (S.D.

Ohio Feb. 10, 2014) (emphasis added). In “considering whether a plaintiff has Article III

standing, a federal court must assume arguendo the merits of his or her legal claim.” Parker v.

District of Columbia, 478 F.3d 370, 377 (D.C. Cir. 2007), aff’d on other grounds sub nom.

District of Columbia v. Heller, 554 U.S. 570 (2008).

           A. Injury in Fact

       The Court will examine each element of standing in turn, beginning with injury in fact.

An injury in fact is “an invasion of a legally protected interest which is (a) concrete and

particularized and (b) actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at

560 (citations and internal quotation marks omitted). “Allegations of possible future injury do

not satisfy the requirements of Art. III. A threatened injury must be certainly impending to

constitute injury in fact.” Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (internal quotation

marks omitted) (emphasis added).

       The Supreme Court recently reviewed the contours of this requirement in Clapper v.

Amnesty International USA, 133 S. Ct. 1138 (2013). There, plaintiffs – who were attorneys and

human-rights, labor, legal, and media organizations who worked with foreign clients or sources –

contended that they were likely to be targeted for surveillance under the Foreign Intelligence

Surveillance Act. See id. at 1145-46. This, they claimed, would work them harm. As such, they

had taken steps to keep conversations with their clients confidential at their own personal

expense. See id. The Court held, however, that plaintiffs did not have an injury in fact because

the threat of surveillance was too speculative. There were, the Court reasoned, simply too many

“ifs” involved before an injury came to pass. The plaintiffs would be impacted by FISA only if



                                                  9
(1) the government decided to target communications involving their clients and (2) used the

challenged FISA provision to do so, (3) the Foreign Intelligence Surveillance Court authorized

the eavesdropping, (4) the government succeeded in picking up their targets’ phone calls or e-

mails, and, finally, (5) the plaintiffs were involved in whatever communication the government

intercepted. Id. at 1147-48. The Court concluded that such “a highly attenuated chain of

possibilities[] does not satisfy the requirement that threatened injury must be certainly

impending.” Id. at 1148; see also Whitmore, 495 U.S. at 156-57 (speculative to assume that

petitioner would request federal habeas review; habeas would be granted; petitioner would be

retried for his capital offense; and thus, on appeal from this new trial, petitioner would suffer due

to a lack of data on similarly situated criminal defendants); O’Shea v. Littleton, 414 U.S. 488,

496-97 (1974) (injury speculative where plaintiff would need to violate the law, be arrested, and

be tried before a specific magistrate judge to be harmed by the judge’s allegedly illegal

courtroom practice); Los Angeles v. Lyons, 461 U.S. 95, 105-09 (1983) (injury conjectural or

hypothetical where plaintiff would have to commit an illegal act, be arrested, and be subjected to

a chokehold in the future for injury to occur).

       The Court added, “Respondents’ contention that they have standing because they

incurred certain costs as a reasonable reaction to a risk of harm” was also “unavailing – because

the harm respondents seek to avoid is not certainly impending. In other words, respondents

cannot manufacture standing merely by inflicting harm on themselves based on their fears of

hypothetical future harm that is not certainly impending.” Clapper, 133 S. Ct. at 1151.

       With those precepts in mind – that an injury must be present or certainly impending, that

an attenuated chain of possibilities does not confer standing, and that plaintiffs cannot create




                                                  10
standing by taking steps to avoid an otherwise speculative harm – the Court turns to Plaintiffs’

allegations of injury here.

                       1. Increased Risk of Harm and Monitoring Costs

       Plaintiffs begin by asserting that an increased risk of harm alone constitutes an injury

sufficient to confer standing to sue. Due to the data breach, they claim that they are 9.5 times

more likely than the average person to become victims of identity theft. Compl., ¶ 23. That

increased risk, they maintain, in and of itself confers standing. But as Clapper makes clear, that

is not true. The degree by which the risk of harm has increased is irrelevant – instead, the

question is whether the harm is certainly impending. See also Public Citizen, Inc. v. Nat’l

Highway Traffic Safety Admin., 489 F.3d 1279, 1297-98 (D.C. Cir. 2007) (“‘increased risk’ is”

not by “itself [a] concrete, particularized, and actual injury for standing purposes” – harm must

be “actual” or “imminent,” not merely “increased”).

       Here, the relevant harm alleged is identity theft. A handful of Plaintiffs claims that they

have suffered actual identity theft, and those Plaintiffs have clearly suffered an injury. At least

twenty-four, however, allege only a risk of identity theft. See supra n.3. At this point, the

likelihood that any individual Plaintiff will suffer harm remains entirely speculative. For identity

theft to occur, after all, the following chain of events would have to transpire: First, the thief

would have to recognize the tapes for what they were, instead of merely a minor addition to the

GPS and stereo haul. Data tapes, after all, are not something an average computer user often

encounters. The reader, for example, may not even be aware that some companies still use tapes

– as opposed to hard drives, servers, or even CDs – to back up their data. See Disk or Tape

Backup: Which is Best?, Backup For Servers, http://goo.gl/7JsXQF (last visited Apr. 28, 2014).

Then, the criminal would have to find a tape reader and attach it to her computer. Next, she



                                                  11
would need to acquire software to upload the data from the tapes onto a computer – otherwise,

tapes have to be slowly spooled through like cassettes for data to be read. Id. After that,

portions of the data that are encrypted would have to be deciphered. See Compl., ¶ 95 (“a

portion of the PII/PHI on the data tapes was encrypted”). Once the data was fully unencrypted,

the crook would need to acquire a familiarity with TRICARE’s database format, which might

require another round of special software. Finally, the larcenist would have to either misuse a

particular Plaintiff’s name and social security number (out of 4.7 million TRICARE customers)

or sell that Plaintiff’s data to a willing buyer who would then abuse it.

       The vast majority of Plaintiffs has not alleged that any of those things have happened –

because they cannot. Those events are entirely dependent on the actions of an unknown third

party – namely, the thief. At this point, we do not know who she was, how much she knows

about computers, or what she has done with the tapes. The tapes could be uploaded onto her

computer and fully deciphered, or they could be lying in a landfill somewhere in Texas because

she trashed them after achieving her main goal of boosting the car stereo and GPS.

Unfortunately, there is simply no way to know until either the crook is apprehended or the data is

actually used. Courts for this reason are reluctant to grant standing where the alleged future

injury depends on the actions of an independent third party. See Clapper, 133 S. Ct. at 1150

(expressing “our usual reluctance to endorse standing theories that rest on speculation about the

decisions of independent actors”).

       That is, no doubt, cold comfort to the millions of servicemen and women who must wait

and watch their credit reports until something untoward occurs. After all, it is reasonable to fear

the worst in the wake of such a theft, and it is understandably frustrating to know that the safety

of your most personal information could be in danger. The Supreme Court, however, has held

                                                 12
that an “objectively reasonable likelihood” of harm is not enough to create standing, even if it is

enough to engender some anxiety. See id., 133 S. Ct. at 1147-48. Plaintiffs thus do not have

standing based on risk alone, even if their fears are rational.

       Nor is the cost involved in preventing future harm enough to confer standing, even when

such efforts are sensible. See id. at 1150-51. There is, after all, nothing unreasonable about

monitoring your credit after a data breach. In fact, that is exactly what TRICARE and SAIC

advised Plaintiffs to do – and what SAIC, in part, offered to pay for. See, e.g., Letter from SAIC

at 1. But the Supreme Court has determined that proactive measures based on “fears of

. . . future harm that is not certainly impending” do not create an injury in fact, even where such

fears are not unfounded. Clapper, 133 S. Ct. at 1151. Put another way, the Court has held that

plaintiffs cannot create standing by “inflicting harm on themselves” to ward off an otherwise

speculative injury. Id. The cost of credit monitoring and other preventive measures, therefore,

cannot create standing.

       There is, however, an alternative argument. Plaintiffs point out that, in Clapper, the

Court acknowledged that it sometimes “found standing based on a ‘substantial risk’ that . . .

harm will occur, which [could] prompt plaintiffs to reasonably incur costs to mitigate or avoid

that harm.” Clapper, 133 S. Ct. at 1150 n.5 (emphasis added). So Plaintiffs could, theoretically,

prevail if the risk of harm here were substantial. Yet, Plaintiffs’ Complaint itself makes clear

that they do not surmount that hurdle. To be sure, Plaintiffs allege that data-breach victims in

general are 9.5 times more likely than the average person to experience identity theft post-

breach. Compl., ¶ 132. But then Plaintiffs note that, overall, only about 19% of breach victims

actually experience identity theft. Id. By Plaintiff’s own calculations, then, injury is likely not

impending for over 80% of victims – and the figure is likely to be considerably higher in this



                                                  13
case, where the theft was unsophisticated and where the lack of widespread harm suggests that

the tapes have not ever been accessed. Cf. Galaria, 2014 WL 689703, at *5. The harm in these

circumstances, therefore, cannot satisfy the requirement of either the Supreme Court or the D.C.

Circuit that there be “(i) a substantially increased risk of harm and (ii) a substantial probability of

harm with that increase taken into account.” Public Citizen, Inc., 489 F.3d at 1295.

       The conclusion that an increased risk of harm alone does not confer standing is supported

by other courts’ analyses in similar data-breach cases. In Reilly v. Ceridian Corp., 664 F.3d 38

(3d Cir. 2011), for example, a payroll company’s database was hacked, possibly exposing

“employees’ names, addresses, social security numbers, dates of birth, and bank account

information.” Id. at 40. Still, the Third Circuit held that, where it was “not known whether the

hacker read, copied, or understood the data,” injury remained speculative. Id. In Randolph v.

ING Life Insurance & Annuity Co., 486 F. Supp. 2d 1 (D.D.C. 2007), an unknown crook pilfered

a laptop containing insurance information, including the “names, addresses, and Social Security

numbers” of customers. Id. at 3. Nonetheless, because plaintiffs did “not allege that the burglar

who stole the laptop did so in order to access their Information, or that their Information has

actually been accessed since the laptop was stolen,” it was “mere speculation” to assume “that at

some unspecified point in the indefinite future they w[ould] be the victims of identity theft.” Id.

at 7-8; see also Whitaker v. HealthNet of Cal., Inc., No. 11-910, 2012 WL 174961, at *2 (E.D.

Cal. Jan. 20, 2012) (“[P]laintiffs do not explain how the loss here has actually harmed them . . .

or that third parties have accessed their data. Any harm stemming from their loss thus is

precisely the type of conjectural and hypothetical harm that is insufficient to allege standing.”)

(footnote omitted); Hammond v. Bank of N.Y. Mellon Corp., No. 08-6060, 2010 WL 2643307,

at *7 (S.D.N.Y. June 25, 2010) (“Plaintiffs lack standing” where backup data tapes were stolen

                                                  14
and most plaintiffs alleged only a risk of harm “because their claims are future-oriented,

hypothetical, and conjectural.”); Allison v. Aetna, Inc., No. 09-2560, 2010 WL 3719243, at *5

(E.D. Pa. Mar. 9, 2010) (“Plaintiff’s alleged injury of an increased risk of identity theft is far too

speculative.”); Amburgy v. Express Scripts, Inc., 671 F. Supp. 2d 1046, 1052 (E.D. Mo. 2009)

(no standing where “plaintiff does not claim that his personal information has in fact been stolen

and/or his identity compromised” in the data breach); Bell v. Acxiom Corp., No. 06-485, 2006
WL 2850042, at *2 (E.D. Ark. Oct. 3, 2006) (“[W]hile there have been several lawsuits alleging

an increased risk of identity theft, no court has considered the risk itself to be damage. Only

where the plaintiff has actually suffered identity theft has the court found that there were

damages.”) (footnote omitted); Key v. DSW, Inc., 454 F. Supp. 2d 684, 690 (S.D. Ohio 2006) (In

data-breach case, “plaintiff’s allegations, if true, create only the possibility of harm at a future

date. Plaintiff[] alleges that her potential injury is contingent upon her information being

obtained and then used by an unauthorized person for an unlawful purpose.”) (citation omitted);

Giordano v. Wachovia Sec., LLC, No. 06-476, 2006 WL 2177036, at *5 (D.N.J. July 31, 2006)

(“Plaintiff only alleges a potential injury (identity theft) that is contingent on (1) Plaintiff’s

information falling into the hands of an unauthorized person and (2) that person using such

information for unlawful purposes to Plaintiff’s detriment.”).

        Litigants’ cost-of-monitoring claims fared no better. See, e.g., Reilly, 664 F.3d at 46

(“Appellants’ alleged time and money expenditures to monitor their financial information do not

establish standing, because costs incurred to watch for a speculative chain of future events based

on hypothetical future criminal acts are no more ‘actual’ injuries than the alleged ‘increased risk

of injury’ which forms the basis for Appellants’ claims.”); Randolph, 486 F. Supp. 2d at 8 (The

“argument that the time and money spent monitoring a plaintiff’s credit suffices to establish an



                                                   15
injury overlook[s] the fact that their expenditure of time and money was not the result of any

present injury, but rather the anticipation of future injury that has not materialized.”) (internal

quotation marks omitted).

       This is not to say that courts have uniformly denied standing in data-breach cases. See,

e.g., Holmes v. Countrywide Fin. Corp., No. 08-205, 2012 WL 2873892, at *5-*11(W.D. Ky.

July 12, 2012); McLoughlin v. People’s United Bank, Inc., No. 08-944, 2009 WL 2843269, at

*3-*4 (D. Conn. Aug. 31, 2009); Doe 1 v. AOL, 719 F. Supp. 2d 1102, 1109 (N.D. Cal. 2010);

Caudle v. Towers, Perrin, Forster & Crosby, Inc., 580 F. Supp. 2d 273, 279-80 (S.D.N.Y. 2008).

Most cases that found standing in similar circumstances, however, were decided pre-Clapper or

rely on pre-Clapper precedent and are, at best, thinly reasoned. For example, in Ruiz v. Gap,

Inc., 380 Fed. Appx. 689 (9th Cir. 2010) (Gap III), the court stated that a “credible threat of harm

is sufficient to constitute actual injury for standing purposes.” Id. at 691; see also, e.g., Krottner

v. Starbucks Corp., 628 F.3d 1139, 1142 (9th Cir. 2010) (“the possibility of future injury may be

sufficient to confer standing on plaintiffs; threatened injury constitutes ‘injury in fact’”) (quoting

Cent. Delta Water Agency v. United States, 306 F.3d 938, 947 (9th Cir. 2002)); Pisciotta v. Old

Nat’l Bancorp, 499 F.3d 629, 632 (7th Cir. 2007) (standing because “the scope and manner of

access suggests that the intrusion was sophisticated, intentional and malicious”). Yet after

Clapper, Gap III’s “credible threat of harm” standard is clearly not supportable.

       Indeed, since Clapper was handed down last year, courts have been even more emphatic

in rejecting “increased risk” as a theory of standing in data-breach cases. As one court noted,

after “Clapper, the mere fact that the risk has been increased does not suffice to establish

standing.” Strautins v. Trustwave Holdings, Inc., No. 12-9115, 2014 WL 960816, at *4 (N.D.

Ill. Mar. 12, 2014). After all, an increased risk or credible threat of impending harm is plainly

                                                  16
different from certainly impending harm, and certainly impending harm is what the Constitution

and Clapper require. Clapper, 133 S. Ct. at 1148; see, e.g., Strautins, 2014 WL 960816, at *4

(deciding in light of Clapper that injury was speculative based “on a number of variables, such as

whether their data was actually taken during the breach, whether it was subsequently sold or

otherwise transferred, whether anyone who obtained the data attempted to use it, and whether or

not they succeeded”); Galaria, 2014 WL 689703, at *5 (noting the similarity to Clapper and

holding that “[i]n this case, an increased risk of identity theft, identity fraud, medical fraud or

phishing is not itself an injury-in-fact because Named Plaintiffs did not allege – or offer facts to

make plausible – an allegation that such harm is ‘certainly impending’”); Polanco v. Omnicell,

Inc., No. 13-1417, 2013 WL 6823265, at *14 (D.N.J. Dec. 26, 2013) (relying on Clapper and

Reilly to conclude that mere loss of data, without misuse, is not “an injury sufficient to confer

standing”); but see In re Sony Gaming Networks & Customer Data Sec. Breach Litigation, MDL

No. 11-2258, 2014 WL 223677, at *9 (S.D. Cal. Jan. 21, 2014) (finding standing post-Clapper

based on a “plausibly alleged . . . ‘credible threat’ of impending harm”).

       In sum, increased risk of harm alone does not constitute an injury in fact. Nor do

measures taken to prevent a future, speculative harm. At least twenty-four of the thirty-three

Plaintiffs in this case, then, must rely on an alternative theory of injury.

                       2. Privacy

       Plaintiffs also allege that they have been injured because their privacy was invaded by the

data breach. Yet this claim suffers from the same defects as Plaintiffs’ previous contention. For

a person’s privacy to be invaded, their personal information must, at a minimum, be disclosed to

a third party. Existing case law and legislation support that common-sense intuition: If no one

has viewed your private information (or is about to view it imminently), then your privacy has



                                                  17
not been violated. See, e.g., 5 C.F.R. § 297.102 (Under Privacy Act, “[d]isclosure means

providing personal review of a record, or a copy thereof, to someone other than the data subject

or the data subject’s authorized representative, parent, or legal guardian.”) (emphasis added);

Walia v. Chertoff, No. 06-6587, 2008 WL 5246014, at *11 (E.D.N.Y. Dec. 17, 2008)

(“accessibility” is not the same as “active disclosure”); Schmidt v. Dep’t of Veterans Affairs, 218
F.R.D. 619, 630 (E.D. Wisc. 2003) (Disclosure is “the placing into the view of another

information which was previously unknown,” requiring that information be “actually viewed.”);

Harper v. United States, 423 F. Supp. 192, 197 (D.S.C. 1976) (Disclose means “the imparting of

information which in itself has meaning and which was previously unknown to the person to

whom it was imparted.”); Fairfax Hosp. v. Curtis, 492 S.E.2d 642, 644 (Va. 1997) (violation

where third party “possess[ed]” and “reviewed” records).

       Here, the majority of Plaintiffs contend neither that their personal information has been

viewed nor that their information has been exposed in a way that would facilitate easy, imminent

access. As in the Third Circuit case Reilly, it would be speculative to assume that the thief

“read, copied, or understood the data.” 664 F.3d at 40. As a result, no invasion of Plaintiffs’

privacy is imminent. See also Katz v. Pershing, LLC, 672 F.3d 64 (1st Cir. 2012) (dismissing

privacy claim for lack of standing where information had not been viewed by third party);

Allison, 2010 WL 3719243 (no standing in data-breach case, even where claim involved

invasion of privacy); Giordano, 2006 WL 2177036 (same); Strautins, 2014 WL 960816 (same);

but see Galaria, 2014 WL 689703 (allowing standing for certain claims based only on invasion

of privacy); Am. Fed’n of Gov’t Emps. v. Hawley, 543 F. Supp. 2d 44, 50 n.12 (D.D.C. 2008)

(“emotional trauma alone is sufficient to qualify as an” injury “under Section 552a(g)(1)(D) of

the Privacy Act”) (internal quotation marks and alterations omitted).

                                                18
        To be sure, the Supreme Court has intimated that disclosure of personally identifiable

information alone, along with some attendant emotional distress, may constitute “injury enough

to open the courthouse door” in privacy actions. Doe v. Chao, 540 U.S. 614, 624-25 (2004). But

again, disclosure involves publication to a third party. In that case, Doe’s social security number

had actually been published by the government on various documents “sent to groups of

[workers’-compensation] claimants, their employers, and the lawyers involved in their cases.”

Id. at 617. In other words, Doe’s information was actually exposed to dozens of readers. Here,

by contrast, disclosure and access of Plaintiffs’ personal information is anything but certain.

Rather, the information itself is locked inside tapes that require some expertise to open and

decipher. Indeed, it is highly unlikely that the crook even understood what the tapes were, let

alone had the wherewithal to access them or navigate her way to any one of the 4.7 million

records contained therein. And until Plaintiffs can aver that their records have been viewed (or

certainly will be viewed), any harm to their privacy remains speculative.

        A few of the Plaintiffs here do allege that their data was used.10 Those Plaintiffs have at

least claimed an injury to their privacy insofar as they allege that their data was accessed. The

other Plaintiffs, however, are out of luck.

                          3. Loss of Value

        Plaintiffs next contend that they were injured by the loss of two valuable assets. First,

they argue that they lost the value of their personal and medical information, which could be

“sold on the cyber black market for $14 to $25 per medical record.” Compl., ¶ 21. Second, they

claim they forfeited the value of their insurance premiums, which should have been used to pay

for better security. See id., ¶ 22.


        10
         Compl., ¶¶ 35 (Curtis), 38 (Gaffney), 40 (Hawk), 41 (Hernandez), 43 (Keller), 48 (Morelli), 49
(Moskowitz), 62 (Yarde).

                                                       19
       As to the value of their personal and medical information, Plaintiffs do not contend that

they intended to sell this information on the cyber black market in the first place, so it is

uncertain how they were injured by this alleged loss. Even if the service members did intend to

sell their own data – something no one alleges – it is unclear whether or how the data has been

devalued by the breach. For those reasons, Plaintiffs’ first theory of injury is unsuccessful.

       Similarly, as to the value of their insurance premiums, Plaintiffs do not plausibly allege

any actual loss. They allege that they were paying for “health and dental insurance” – and they

do not claim that they were denied coverage or services in any way whatsoever. See id. To the

extent that Plaintiffs claim that some indeterminate part of their premiums went toward paying

for security measures, such a claim is too flimsy to support standing. They do not maintain,

moreover, that the money they paid could have or would have bought a better policy with a more

bullet-proof information-security regime. Put another way, Plaintiffs have not alleged facts that

show that the market value of their insurance coverage (plus security services) was somehow less

than what they paid. Nothing in the Complaint makes a plausible case that Plaintiffs were

cheated out of their premiums. As a result, no injury lies.

                       4. Legal Violations

       Plaintiffs next set forth various legal violations that they claim create standing: They

argue that SAIC failed to meet the requisite legal standards for data security; that SAIC and

TRICARE violated their right to truthful information about their data; and that certain statutes, if

violated, give them the right to automatic damages or payment. Standing, however, does not

merely require a showing that the law has been violated, or that a statute will reward litigants in

general upon showing of a violation. Rather, standing demands some form of injury – some




                                                  20
showing that the legal violation harmed you in particular, and that you are therefore an

appropriate advocate in federal court.

       As the Supreme Court “has repeatedly held . . .[,] an asserted right to have the

[defendant] act in accordance with law is not sufficient, standing alone, to confer jurisdiction on

a federal court.” Allen v. Wright, 468 U.S. 737, 754 (1984). Rather, the unlawful activity must

work some harm on Plaintiffs.

       In terms of the alleged contravention of security standards, Plaintiffs have not outlined

any actual or imminent harm caused by that purported violation – aside from the theories the

Court has already rejected. Plaintiffs, therefore, cannot acquire standing on that basis.

       The same is true of the supposed deprivation of Plaintiff’s “right to truthful information

about the security of their PII/PHI.” Opp. to SAIC at 7. No independent harm has flowed from

that so-called deprivation. Of course, as Plaintiffs point out, denial of information alone can

sometimes create an injury when statutes require disclosure. See Zivotofsky ex rel. Ari Z. v.

Sec’y of State, 444 F.3d 614, 617-19 (D.C. Cir. 2006) (noting that violation of plaintiff’s right to

documents under Freedom of Information Act can create standing). Here, however, Plaintiffs

have failed to allege any actual deprivation of information, even assuming they have a right to it.

First, they claim that they were deprived of information before TRICARE and SAIC notified

them of the data breach. Any injury that might have occurred during that time, however, has

been cured, since SAIC has now explained the extent of the breach to Plaintiffs in some detail,

see Letter from SAIC at 1, and no one alleges any independent harm caused by the delay.

Indeed, expedient notification of the data breach and its scope, along with certain required

contact information, is all the relevant laws demand. See, e.g., Cal. Civ. Code § 1798.82; Or.

Rev. Stat. Ann. § 646A.604(1)-(2). In addition, Plaintiffs claim that they have been deprived of



                                                 21
truthful information because SAIC “[c]ategoriz[ed] the risk of access” to their data “as ‘low’” in

their letters notifying servicemen of the breach. Compl., ¶ 116. But that is, at best, a difference

of opinion – Plaintiffs do not identify any actual facts that SAIC or TRICARE has withheld. As

a result, Plaintiffs’ abstract assertion that their “right to truthful information” has been violated

does not constitute an injury, since the facts in the complaint identify neither an actual

deprivation nor any independent harm.

                       5. Actual Misuse

       As noted above, Plaintiffs who claim that their information was, in fact, accessed and

misused have alleged an actual injury. That injury, however, must still be linked to Defendants’

conduct.

           B. Causation

       The second element of standing, causation, requires “a causal connection between the

injury and the conduct complained of.” Lujan, 504 U.S. at 560. The harm alleged must be

“fairly . . . trace[able] to the challenged action of the defendant, and not injury that results from

the independent action of some third party not before the court.” Simon v. E. Ky. Welfare

Rights Org., 426 U.S. 26, 41-42 (1976).

       To review the bidding: The majority of Plaintiffs in this case lack standing to sue because

they failed to allege any cognizable injury. Six Plaintiffs, however, claim that their data was

actually misused; one Plaintiff claims she has suffered medical fraud; and two claim that their

privacy was invaded by phone calls and other solicitations from companies that may have

accessed their medical records. Each of these three groups of Plaintiffs must be able to link their

harm to the data breach.




                                                  22
                          1. Identity Theft

        Six out of thirty-three Plaintiffs allege that their personal information was used for

fraudulent purposes. See supra n.5. Five of those six claim only that unauthorized charges were

made to their existing credit cards or debit cards, or that money was withdrawn from an existing

bank account. But here’s the problem: No one alleges that credit-card, debit-card, or bank-

account information was on the stolen tapes. See, e.g., Letter from SAIC at 1 (tapes did not

include “any financial data, such as credit card or bank account information” ). To be sure, as

Plaintiffs’ counsel noted at the Court’s August hearing, a criminal could obtain some of a

victim’s personal information from a data breach and then go “phishing” to get the rest. See

Hrg. Tr. at 45-46. That is, the crook could acquire a name and phone number and then make

calls pretending to be a legitimate business asking for information like credit-card or bank-

account numbers. Here, however, the identity-theft Plaintiffs have not alleged any phishing.

Indeed, they proffer no plausible explanation for how the thief would have acquired their

banking information. In a society where around 3.3% of the population will experience some

form of identity theft – regardless of the source – it is not surprising that at least five people out

of a group of 4.7 million happen to have experienced some form of credit or bank-account fraud.

See Kristin Finklea, Cong. Research Serv., R40599, Identity Theft: Trends and Issues 1 (2014),

available at http://goo.gl/bCsTEg (10.2 million Americans, out of around 308.7 million total,

experienced identity theft in 2010). As that information was not on the tapes, though, Plaintiffs

cannot causally link it to the SAIC breach.

        One Plaintiff, however – Robert Curtis, a Colorado resident – may have a case.11 After

the data breach, he received “letters in the mail from American Express,” among others,


        11
          Plaintiffs have moved to supplement their factual allegations concerning Curtis. See ECF No. 41
(Motion for Leave to File Supplemental Pleadings). The Court grants that Motion here, although it notes that its

                                                        23
“thanking him for applying for loans” that he had never applied for. Compl., ¶ 35. To apply for

such a loan, one would likely need a person’s name, address, date of birth, and social security

number – exactly the sort of information that was on the tapes. Id., ¶ 7. The Court believes that

this creates a sufficient causal link between the identity theft – which has hurt Curtis’s credit

history, id., ¶ 35 – and the tape theft.

        That said, the Court would be remiss if it did not note that Curtis also alleges a spate of

identity theft that cannot plausibly be linked to the tapes. For example, he also complains that

many of his existing accounts have been tampered with in seriously concerning and, no doubt,

frustrating ways. Id. In one instance, Curtis’s bank notified him when “an individual in

Mexico” called his bank asking for money “and knew Plaintiff Curtis’ account number, unlisted

telephone number, address, date of birth and e-mail address, Social Security number and answers

to the security questions.” ECF No. 43 (Reply to Motion to Supplement Pleadings), Exh. A

(Supplement to Compl., ¶ 35) at 1. No one alleges, however, that the name of Curtis’s bank, his

account number, his e-mail address, or the answers to his security questions were on the stolen

tapes. He also claims that “individuals wired approximately $32,500 out of his credit union

account.” Id. But again, he does not claim that the account information was on the tapes,

although he does aver that he gave TRICARE his payment information at some point. Id. The

inescapable conclusion is that Curtis has been subjected to another, more profound data breach

involving his financial – not medical – records.

        As a result, the fraudulent loan applications may also be linked to this other, more severe

data breach and not the SAIC breach. At this point, however, the Court is willing to give Curtis




conclusions regarding Curtis would be the same under both the original and the amended pleadings.
                                                       24
the benefit of the doubt, since there is at least a plausible connection between some of the harm

he has suffered and the SAIC theft.

                       2. Medical Fraud

       Another Plaintiff, Robin Warner, claims that she experienced medical fraud because her

medical records no longer exist. Compl., ¶ 60. This is a striking allegation, but it cannot

establish standing because only backup tapes were stolen from the SAIC employee’s car. Id.,

¶ 6. Warner does not explain how the disappearance of her medical identity can be linked to the

theft of tapes that contained only copies of her actual medical records. She has thus not carried

her burden of alleging causation and hence has no standing.

                       3. Privacy

       Two final Plaintiffs – in addition to Curtis, who has experienced similar woes – claim

that their privacy has been invaded due to the data breach. Murray Moskowitz simply alleges

that he “has received a number of unsolicited calls from telemarketers and scam artists.” Id.,

¶ 49. He does not otherwise link the calls to the tapes, claim that the callers have personal or

private information found on the tapes, or even allege that his phone number was unlisted and

hence would have been difficult for marketers to locate absent the assistance of the data thief.

Moskowitz seems to simply be one among the many of us who are interrupted in our daily lives

by unsolicited calls. His harm, consequently, cannot plausibly be linked to the tapes.

       Dorothy Yarde, on the other hand, does allege a credible link to the data breach. She

claims that her “telephone number is unlisted.” Id., ¶ 62. Still, after the theft, “she received

numerous unsolicited telephone calls from insurance companies and other[s]” pitching “medical

products and services . . . targeted at a specific medical condition listed in her medical records.”

Id. (emphasis added). She had not received such calls in the past. Id. The fact that the callers



                                                 25
had Yarde’s unlisted phone number and medical diagnosis – both of which were on the tapes –

suffices to create a causal link.

            C. Redressability

        The third and final element of standing is redressability, which requires that it “be

‘likely,’ as opposed to merely ‘speculative,’ that the” alleged “injury will be ‘redressed by a

favorable decision.’” Lujan, 504 U.S. at 561 (citation omitted).

        At this point, only two Plaintiffs remain: Curtis, who has alleged actual misuse of his

social security number, and Yarde, who has alleged a privacy violation linked to her medical

information. Both harms can be redressed, at least in part, by a monetary reward. Those two

Plaintiffs – and only those two Plaintiffs – therefore have standing to sue.

                                                ***

        A reasonable reader may still wonder: If Curtis and Yarde’s information was potentially

accessed or misused, why not presume that the remaining Plaintiffs’ information will suffer the

same fate? Indeed, other courts have allowed cases to move forward where some form of fraud

had already taken place. For example, in Anderson v. Hannaford Bros., 659 F.3d 151 (1st Cir.

2011), the First Circuit declined to question the plaintiffs’ standing where 1,800 instances of

credit- and debit-card fraud had already occurred and had been clearly linked to the data breach.

Id. at 162-67. Similarly, in Pisciotta, the court allowed plaintiffs to proceed where “the scope

and manner of access suggest[ed] that the intrusion was sophisticated, intentional and

malicious,” and thus that the potential for harm was indeed substantial. 499 F.3d at 632.

        The circumstances here, however, are starkly different. First, the theft from the SAIC

employee’s car was a low-tech, garden-variety one. Any inference to the contrary is undermined

by the snatching of the GPS and car stereo. This is hardly a black-ops caper. Second, while

                                                 26
Curtis and Yarde have alleged personalized injury sufficient to surmount a motion to dismiss

under Rule 12(b)(1), there are no facts here that plausibly point to imminent, widespread harm.

In fact, the link between Curtis and Yarde’s injuries and the data breach barely crosses the line

from possible to plausible. Curtis, after all, was almost certainly the victim of another, more

severe data breach, and that breach may well have been responsible for every instance of identity

theft he alleges. It remains likely, in other words, that no one accessed his information from the

tapes. Yarde’s harm may also stem from another source. For example, she might have bought

specific medications related to her condition over the counter at the neighborhood drugstore or

online. That information could have been sold to companies targeting such patients – no data

breach necessary. At this stage, the Court simply acknowledges that the link between the data

breach and Yarde and Curtis’s claims is plausible, even if it is very likely that their harm stems

from another source.

       The fact that Curtis and Yarde’s allegations are plausible, however, does not lead to the

conclusion that wide-scale disclosure and misuse of all 4.7 million TRICARE customers’ data is

plausibly “certainly impending.” Clapper, 133 S. Ct. at 1147. After all, as previously noted,

roughly 3.3% of Americans will experience identity theft of some form, regardless of the source.

See Finklea, Identity Theft: Trends and Issues, supra, at 1. So one would expect 3.3% of

TRICARE’s customers to experience some type of identity theft, even if the tapes were never

read or misused. To quantify that percentage, of the 4.7 million customers whose data was on

the tapes, one would expect around 155,100 of them to experience identity fraud simply by

virtue of living in America and engaging in commerce, even if the tapes had not been lost. Here,

only six Plaintiffs allege some form of identity theft, and out of those six only Curtis offers any

plausible link to the tapes. And Yarde is the only other Plaintiff – out of a population of 4.7



                                                 27
million – who has offered any evidence that someone may have accessed her medical or personal

information.

       Given those numbers, it would be entirely implausible to assume that a massive identity-

theft scheme is currently in progress or is certainly impending. Indeed, given that thirty-four

months have elapsed, either the malefactors are extraordinarily patient or no mining of the tapes

has occurred. This is simply not a case where hundreds or thousands of instances of fraud have

been linked to the data breach. See, e.g., Anderson, 659 F.3d at 162-67. Rather, as far as the

Court is aware, only six instances of fraud have been reported, and only two customers can

plausibly link either identity theft or privacy violations to the tapes’ loss. As such, only those

two Plaintiffs whose harm is plausibly linked to the breach may move forward with their claims.

IV.    Conclusion

       Since the majority of Plaintiffs has been dismissed – potentially altering the scope of the

remaining litigants’ claims moving forward – the Court will pause to confer with the parties

before determining which, if any, of the Complaint’s twenty counts has been properly alleged.

The Court thus reserves the issue of whether Defendants’ Rule 12(b)(6) Motions should be

granted for a future date. It further notes that it expects the parties to confer before the

forthcoming status to determine if they can reach some agreement on the next procedural steps in

the case.

       For the aforementioned reasons, the Court will grant in part and deny in part Defendants’

Motions to Dismiss. A separate Order consistent with this Opinion will be issued this day.

                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge

Date: May 9, 2014

                                                  28